                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 ANDREW VARCAK,

                Plaintiff,                                                No. 3:19-cv-00954-AC
        v.
                                                                        OPINION AND ORDER
 ENVOY MORTGAGE LTD.,

                Defendant.




MOSMAN,J.,

       On November 22, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation ("F&R") [ECF 21], recommending that I grant Defendant's Motion to Dismiss

[ECF 9] on the grounds that this court should decline to exercise jurisdiction under the

Declaratory Judgment Act ("DJA"). No objections were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations· to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of


1 - OPINION AND ORDER
the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F &R, I agree with Judge Acosta's reasoning and conclusions.

Therefore, I ADOPT the F&R [21] as my own opinion. I GRANT Defendant's Motion to

Dismiss [9] because I decline to exercise jurisdiction under the DJA. As a result, this case is

DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this              of December, 2019.




                                                             M
                                                             Chief United St        1strict Judge




2 - OPINION AND ORDER
